SENTENCIA
En el caso dé autos, el peticionario Richard Laracuente Santiago (Laracuente) sufrió un accidente de trabajo que eventualmente le requirió ausentarse de su empleo du-rante tres meses y tres semanas, por orden médica del Fondo del Seguro del Estado (Fondo).
Luego, Laracuente regresó a su trabajo para continuar las tareas de su puesto, conforme a una decisión del Fondo que le había ordenado recibir tratamiento mientras trabajaba. Sin embargo, su patrono se negó a reponerlo en el empleo y procedió a despedirlo.
Laracuente, su esposa y la sociedad de gananciales in-tegrada por ellos presentaron ante el Tribunal de Primera Instancia, Sala Superior de Arecibo, una demanda por des-pido injustificado y por daños y perjuicios contra el patrono Pfizer Pharmaceuticals, Inc. y su compañía aseguradora.
Luego de los procedimientos de rigor, el 21 de septiem-bre de 2001 el foro de instancia dictó una sentencia y des-estimó la demanda. El 21 de diciembre de ese mismo año el foro apelativo confirmó el dictamen del foro de instancia, por lo que los demandantes recurrieron ante nos.
El 1 de marzo de 2002 expedimos el recurso de certiorari solicitado.
Examinadas cuidadosamente las comparecencias de to-das las partes a la luz del derecho aplicable, se revocan las sentencias del Tribunal de Circuito de Apelaciones y del Tribunal de Primera Instancia en el caso de autos. Resol-vemos que el despido de Laracuente fue ilícito. No había *197transcurrido el término de reserva de empleo de doce meses que dispone el Art. 5-A ¿le la Ley de Sistema de Compensa-ciones por Accidentes del Trabajo, 11 L.P.R.A. see. 7. Se devuelve el caso al foro de instancia para que continúen los procedimientos conforme a lo resuelto aquí.
Lo pronunció, manda el Tribunal y certifica la Secreta-ria del Tribunal Supremo. El Juez Asociado Señor Rebollo López emitió una opinión concurrente. El Juez Asociado Señor Fuster Berlingeri emitió una opinión de conformi-dad, a la cual se unieron el Juez Presidente Señor Andréu García y la Jueza Asociada Señora Naveira de Rodón. El Juez Asociado Señor Hernández Denton emitió una opi-nión disidente, a la cual se unieron los Jueces Asociados Señores Corrada Del Río y Rivera Pérez.
(Fdo.) Patricia Otón Olivieri Secretaria del Tribunal Supremo
— O —